t c memo united_states tax_court daniel and kristen panice petitioners v commissioner of internal revenue respondent docket no filed date wendy s pearson terri a merriam jennifer a gellner jaret r coles and asher b bearman for petitioners nhi t luu and catherine caballero for respondent wendy s pearson pearson terri a merriam merriam jennifer a gellner gellner and jaret r coles entered their appearances in this case by subscribing the petition commencing this proceeding see rule a unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the applicable versions of the internal_revenue_code asher b bearman entered his appearance on date and withdrew on date pearson and gellner withdrew from the case on date and date respectively memorandum findings_of_fact and opinion laro judge this is an affected items proceeding arising from a disallowed partnership loss claimed for by timeshare breeding service j v tbs a cattle partnership organized promoted and operated by walter j hoyt iii hoyt petitioners participated in tbs and they reported their distributive_share of its reported ordinary_loss on their federal_income_tax return with respect to their reporting of the disallowed loss respondent determined that petitioners are liable for for a dollar_figure accuracy-related_penalty under sec_6662 and a dollar_figure accuracy-related_penalty under sec_6662 following petitioners’ concession that they are liable for the accuracy-related_penalty determined by respondent under sec_6662 we decide whether they are liable for the accuracy-related_penalty determined by respondent under sec_6662 we hold they are findings_of_fact the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found accordingly petitioners are husband and wife and they resided in tinley park illinois when their petition was filed the commissioner’s disallowance of this loss was upheld in durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir petitioners began investing in tbs in that partnership was subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 petitioners filed their federal_income_tax return on date and claimed thereon a deduction for a dollar_figure ordinary_loss passing to them from tbs in durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir the court held that tbs was not entitled to deduct the loss claimed by petitioners because tbs did not receive the benefits_and_burdens_of_ownership of the underlying asset ie cattle the decision in durham farms ordered and decided the following as to tbs partnership_item as reported as determined depreciation expense dollar_figure -0- interest_expense big_number -0- accounting fees big_number -0- net gain--form big_number -0- net self-employment_income big_number -0- other farm deductions -0- -0- guaranteed payments -0- -0- the dollar_figure of deductions underlying the adjustment to net self-employment_income consisted of depreciation expense equal to percent of the total disallowed deductions interest_expense equal to percent of the total disallowed deductions and accounting expense equal to percent of the total disallowed deductions respondent determined that the decision in durham farms j v v commissioner supra increased petitioners’ ordinary_income by dollar_figure ie the sum of a dollar_figure increase to reflect the adjustment to the ordinary_income of tbs plus an dollar_figure increase to reflect an adjustment to petitioners’ reported itemized_deductions on date respondent reflected the dollar_figure increase by assessing against petitioners a dollar_figure deficiency for as a computational adjustment under sec_6231 on date respondent issued to petitioners the relevant affected items notice_of_deficiency respondent determined in the notice_of_deficiency that percent of the dollar_figure increase dollar_figure is attributable to disallowed depreciation deduction claimed by tbs that the tax upon the dollar_figure dollar_figure is subject_to the 40-percent penalty attributable to gross_valuation_misstatement under sec_6662 and that the remainder of the deficiency dollar_figure ie dollar_figure - dollar_figure is subject_to the 20-percent accuracy-related_penalty attributable to negligence or disregard of the rules or regulations on date the court called this case for trial petitioners were not present and they did not present any evidence with the exception of stipulations of fact and accompanying exhibits submitted therewith burden of production opinion petitioners argue that sec_7491 applies to place upon respondent a burden of production as to the accuracy-related_penalty under sec_6662 sec_7491 was added to the code by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_726 effective for court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_727 while the parties agree that the commissioner started examining tbs before the effective date of sec_7491 the parties dispute whether the commissioner’s examination of tbs is the relevant sec_7491 provides sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title in order to satisfy that burden of production the record must establish that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount see 116_tc_438 the burden of production and proof remain on the taxpayer to establish that the penalty addition_to_tax or additional_amount does not apply because of reasonable_cause substantial_authority or the like id see also h conf rept pincite 1998_3_cb_747 examination for purposes of establishing the date on which the commissioner started his examination as to the affected items at issue according to respondent the affected items were determined in connection with the examination of tbs and hence the date on which that examination began is the date that is used to test whether sec_7491 applies to this case according to petitioner the commissioner’s determination of the affected items resulted from a separate nonpartnership-level examination of petitioners personally and hence the starting date of the later examination is the date to be used to determine the applicability of sec_7491 notwithstanding which party bears the burden of production in this case our review of the record leads us to the same conclusion ie that petitioners are liable for the sec_6662 accuracy-related_penalty for as determined by respondent accordingly we need not and do not discuss any further the parties’ dispute as to which of them bears the burden of production in this case see mcdonough v commissioner tcmemo_2007_101 overview of sec_6662 and sec_6664 sec_6662 provides that a taxpayer may be liable for a 40-percent penalty on any portion of an underpayment_of_tax attributable to gross_valuation_misstatements no penalty is imposed under that section however unless the portion exceeds dollar_figure sec_6662 a gross_valuation_misstatement means any substantial_valuation_misstatement as determined under sec_6662 by substituting percent for percent sec_6662 pursuant to sec_6662 as read without the referenced substitution of text a substantial_valuation_misstatement occurs if the value of any property or the adjusted_basis of any property claimed on any return is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis after the referenced substitution of text a gross_valuation_misstatement occurs when the value or basis claimed on a return is percent or more of the correct value or basis no penalty is imposed under sec_6662 however to the extent that the taxpayer had reasonable_cause for the underpayment_of_tax and acted in good_faith with respect to the underpayment sec_6664 see also 471_f3d_1021 9th cir affg tcmemo_2004_269 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs see also hansen v commissioner supra pincite9 the extent of the taxpayer’s efforts to ascertain his proper tax_liability is generally the most important factor sec_1_6664-4 income_tax regs see also hansen v commissioner supra pincite9 reasonable_cause and good_faith under sec_6664 may be established where there is an honest misunderstanding of fact or law that is reasonable in light of all facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs reasonable_cause and good_faith are not necessarily established by reliance on facts that unknown to the taxpayer are incorrect id applicability of sec_6662 and sec_6664 in durham farms j v v commissioner tcmemo_2000_159 the court held that tbs did not receive the benefits_and_burdens_of_ownership of the cattle in dispute there and was not entitled to partnership deductions and losses claimed with respect thereto the court’s decision stated that the partnership’s depreciation expense which was reported as dollar_figure was zero the disallowance of that item resulted in a computational adjustment and tax understatement for and a corresponding assessment against petitioners of dollar_figure because petitioners’ adjusted_basis for the depreciation expense deduction also was zero the underpayment for resulting from the disallowance of petitioners’ share of the partnership loss from tbs most of which was attributable to a disallowed depreciation expense is attributable to an overstatement of bases of more than percent of the amount determined to be the correct adjusted bases keller v commissioner tcmemo_2006_ jaroff v commissioner tcmemo_2004_276 see 87_tc_970 see also mcdonough v commissioner supra in that petitioners’ resulting underpayment_of_tax for exceeded dollar_figure we conclude that their underpayment of tax resulting from the disallowance of their reported cost bases and depreciation deduction was attributable to a gross_valuation_misstatement of over dollar_figure 876_f2d_616 8th cir affg tcmemo_1988_427 zirker v commissioner supra jaroff v commissioner supra see also mcdonough v commissioner supra we thus also conclude that petitioners are liable for the 40-percent accuracy- related penalty under sec_6662 for unless they meet the sec_6664 exception for reasonable_cause and good_faith petitioners’ posttrial briefs argue that among other cases 893_f2d_225 9th cir affg tcmemo_1988_416 and 862_f2d_540 5th cir affg 89_tc_912 establish that the accuracy- related penalty under sec_6662 cannot apply if an asset such as the cattle at issue fail to exist we disagree with petitioner’s argument the deductions in the two cited cases relied upon by petitioners were disallowed because the relevant assets existed but were not placed_in_service during the years that were the subject of those cases the disallowance did not result from an asset’s valuation or basis here valuation or basis was a deciding factor in determining whether tbs was entitled to depreciation expense and other deductions claimed with respect to the cattle moreover as we stated in keller v commissioner supra in rejecting an argument similar to that of petitioners if we accept petitioner’s assertion that he never received the benefits_and_burdens_of_ownership of the cattle or that the cattle never existed then his bases in the cattle would be zero see 87_tc_970 finding that no actual sale of cattle took place and the correct adjusted_basis of cattle was zero massengill v commissioner tcmemo_1988_427 same as zirker affd 876_f2d_616 8th cir this conclusion is supported by petitioner’s concession that he was not entitled to cost_basis or depreciation_deductions if petitioner’s correct bases are zero then the bases claimed on his returns are considered to be percent or more of the correct amount and are thus gross_valuation_misstatements see sec_1_6662-5 income_tax regs see also zirker v commissioner supra pincite claimed defense to the accuracy-related_penalty we understand petitioners to argue that their underpayment_of_tax for resulted from an honest mistake of fact in support thereof petitioners discuss the case of bales v petitioners argue that the court may sustain respondent’s determination only if respondent establishes that some cattle existed and the value of that cattle we disagree for the reasons stated in this quotation and elsewhere in this paragraph commissioner tcmemo_1989_568 we disagree with petitioners that they had any such misunderstanding of fact sufficient to be a defense to the accuracy-related_penalty under sec_6662 in addition to the fact that the record is devoid of any evidence establishing that petitioners relied on bales in investing in tbs and claiming the purported loss for flowing therefrom the case of bales involved different participants different partnerships and different years see hansen v commissioner f 3d pincite3 440_f3d_375 6th cir affg tcmemo_2004_279 sanders v commissioner tcmemo_2005_163 conclusion we conclude that petitioners are liable for the sec_6662 accuracy-related_penalty for as determined by respondent see mcdonough v commissioner tcmemo_2007_101 we have considered all arguments made by petitioners for a contrary holding and we conclude that any argument not discussed herein is either irrelevant or without merit an appropriate order and decision will be entered
